     Case 3:17-cv-00681-MMD-CLB Document 34 Filed 07/20/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DERRICK LAMAR MCKNIGHT,                          Case No. 3:17-cv-00681-MMD-CLB

7                                 Petitioner,                         ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                              Respondents.
10

11         Petitioner filed an unopposed motion for extension of time (fifth request). (ECF No.

12   33.) The Court finds good cause exists to grant the motion.

13         It is therefore ordered that Petitioner's unopposed motion for extension of time (fifth

14   request) (ECF No. 33) is granted. Petitioner will have up to and including November 10,

15   2020, to file an amended petition.

16         DATED THIS 20th day of July 2020.

17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
